 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    HENRY JAMES,                                       Case No. C21-303RSM

11                  Plaintiff,                           ORDER DENYING MOTION FOR
                                                         APPOINTMENT OF COUNSEL
12                     v.
13
      SGT. F. THOMAS, et al.,
14
                   Defendants.
15
16          This matter comes before the Court on the Motion to Appoint Counsel filed by Plaintiff

17   Henry James. Dkt. #15. Defendants have filed an opposition brief. Dkt. #16. Mr. James is
18
     currently proceeding pro se and in forma pauperis. See Dkt. #6.
19
            In civil cases, the appointment of counsel to a pro se litigant “is a privilege and not a
20
     right.” United States ex. Rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citation
21
22   omitted). “Appointment of counsel should be allowed only in exceptional cases.” Id. (citing

23   Weller v. Dickson, 314 F.2d 598 (9th Cir. 1963)). A court must consider together “both the
24
     likelihood of success on the merits and the ability of the petitioner to articulate his claims pro
25
     se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,
26
27   954 (9th Cir. 1983). In “exceptional circumstances,” a district court may appoint counsel for

28



     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL - 1
     indigent civil litigants. 28 U.S.C. § 1915(e)(1); Rand v. Rowland, 113 F.3d 1520, 1525 (9th
 1
 2   Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th Cir. 1998).

 3          Mr. James has thoughtfully presented his claims with detailed factual allegations
 4
     connected to legal arguments. See Dkt. #7. The Complaint clearly demonstrates a capacity to
 5
     proceed in this case pro se. The Court cannot conclude on this thin record whether his claims
 6
 7   have a strong likelihood of success on the merits. Mr. James, no longer incarcerated, has

 8   presented some evidence of searching for counsel years ago, but has not demonstrated that a
 9   continued search is futile. He has otherwise failed to set forth exceptional circumstances.
10
     Given all of the above, the Court will deny this Motion at this time.
11
            Having considered the briefing from the parties and the remainder of the record, the
12
13   Court hereby FINDS and ORDERS that Plaintiff’s Motion to Appoint Counsel, Dkt. #15, is

14   DENIED.
15          DATED this 2nd day of June, 2021.
16
17
18
19                                                 A
                                                   RICARDO S. MARTINEZ
20                                                 CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL - 2
